DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because the abstract is not a concise statement describing what is new or an improvement to the art it pertains. Currently, the abstract discloses a pressure sensor and the components it includes, however it does not describe an improvement made by the pressure sensor to the art.  Correction is required.  See MPEP § 608.01(b).
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Pressure Sensor with increased absolute pressure detection.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miyashita Haruzo US2009235752 (hereinafter “Miyashita”).
Regarding claim 1, Miyashita discloses a pressure sensor (Gauge-100) comprising: a case (Fig 1A) defining an inner space in communication with an outer space (See Fig 1A); a pressure detector (Combination of diaphragm-3, detection electrode-7 and reference electrode-8) provided in the inner space of the case and configured to detect a gauge pressure of a target fluid (Paragraph 0036,0037); an atmospheric pressure detector (atmospheric pressure measurement unit-14) configured to detect an atmospheric pressure; and an arithmetic unit (circuit-120 and compensation unit-122) configured to calculate an absolute pressure of the target fluid on a basis of the gauge pressure of the target fluid detected by the pressure detector and the atmospheric pressure detected by the atmospheric pressure detector. (Fig 1A, Paragraph 0036-0038)
Regarding claim 2, Miyashita discloses  the atmospheric pressure detector (unit-14) is provided in the inner space of the case. (Fig 1A, Paragraph 0036-0037)
Regarding claim 3, Miyashita discloses a circuit board (circuit-120) configured to receive a detection signal outputted by the pressure detector (Combination of diaphragm-3, detection electrode-7 and reference electrode-8); and a temperature sensor (unit-15) electrically connected with the circuit board and configured to detect a temperature of the pressure detector, wherein the arithmetic unit (circuit-120) is configured to correct the detected gauge pressure of the target fluid on a basis of the temperature detected by the temperature sensor. (Fig 1A, Paragraph 0036-0038)
Regarding claim 4, Miyashita discloses a heat insulation layer (insulating substrate-1) is provided between the target fluid and the atmospheric pressure detector (unit-14). (Fig 1A, Paragraph 0036-0038)
Regarding claim 5, Miyashita discloses a sensor module (See Fig 1A) comprising a cylindrical portion, into which the target fluid is introduced (See Fig 1A), and a diaphragm (diaphragm-3) provided at an end of the cylindrical portion, the diaphragm comprising a first surface in contact with the target fluid and a second surface opposite the first surface (See Fig 1A), the pressure detector (Combination of diaphragm-3, detection electrode-7 and reference electrode-8) being provided on the second surface; a joint (getter-6) being attached with the sensor module and comprising a pressure inlet configured to introduce the target fluid into the sensor module; and a hollow cylindrical base member being attached to the joint and surrounding the sensor module, wherein the temperature sensor (unit-15) comprises a temperature detector configured to detect a temperature and a lead wire (See Fig 1A) electrically connecting the temperature detector and the circuit board (circuit-120), and the base member is provided with a receiver configured to receive the temperature detector and the lead wire. (See Fig 1A, Paragraph 0035-0055)
Conclusion
The prior art as cited on the PTO-892 is made of record and not relied upon but considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIGEL H PLUMB whose telephone number is (571)272-8886. The examiner can normally be reached Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NIGEL H PLUMB/Examiner, Art Unit 2855                                                                                                                                                                                                        
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855